Name: Decision of the Board of Governors of 15 June 1981 on the increase in the Bank's capital
 Type: Decision
 Subject Matter: business organisation;  EU institutions and European civil service
 Date Published: 1981-10-30

 Avis juridique important|31981D1030(02)Decision of the Board of Governors of 15 June 1981 on the increase in the Bank's capital Official Journal L 311 , 30/10/1981 P. 0002 - 0003 Spanish special edition: Chapter 10 Volume 1 P. 0088 Portuguese special edition Chapter 10 Volume 1 P. 0088 DECISION OF THE BOARD OF GOVERNORS of 15 June 1981 on the increase in the Bank's capital THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, pursuant to Articles 4 (3) and 5 (2) of the Statute, having regard to the conclusions of the Board of Directors at its meeting on 8 May 1981, on a proposal from the Management Committee, UNANIMOUSLY DECIDES THAT: 1. The subscribed capital of the European Investment Bank shall be raised from 7 200 000 000 to 14 400 000 000 ECU, 2. The increase of 7 200 000 000 ECU shall be subscribed by Member States, in proportion to their share in the subscribed capital, in the following amounts: >PIC FILE= "T0020923"> 3. Each Member State will pay in, in its national currency, 7 75 % of its share in the capital increase decided upon, i.e. 540 000 000 ECU, in proportion to its share in the subscribed capital, in eight half-yearly instalments falling due on 30 April and 31 October, the first on 30 April 1984, thereby raising the percentage of paid-up capital to 10 717857639 % of the subscribed capital. 4. The rates employed for converting the ECU into the national currencies used for payments shall be those applicable on the last working day of the month preceding the date of payment. 5. CONSEQUENTLY: 5.1. the first paragraph of Article 4 (1) of the Statute shall now read as follows: >PIC FILE= "T0020924"> 5.2. Article 5 (1) of the Statute shall now read as follows: "The subscribed capital shall be paid up by Member States to the extent of 10 717857639 % of the amounts laid down in Article 4 (1)." 6. This decision shall take effect from 31 December 1981. By the Board of Governors Chairman B. ANDREATTA Secretary M. LAUCHE